DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Sharp on February 22, 2022.
	The application has been amended as follows: 
Claim 2 has been cancelled.
Claim 3 has been cancelled.
Claim 11 has been cancelled.
Claim 12 has been cancelled.
Claim 1, line 18, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 1, line 21, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 1, line 23, “the brake path” has been deleted and replaced with --the at least one linear brake element--.
Claim 1, line 24, “the brake path” has been deleted and replaced with --the at least one linear brake element--.
Claim 1, line 25, “the brake path” has been deleted and replaced with --the at least one linear brake element--.
Claim 1, lines 32-33, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 1, line 34, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 1, lines 35-36, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 4, line 3, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 4, line 4, “at least one brake path” has been deleted and replaced with --at least one linear brake element--.
Claim 4, line 6, “upon thebrake paths” has been deleted and replaced with –upon the at least one linear brake element--.
Claim 6, line 2, “a pair of brake paths” has been deleted and replaced with –a pair of linear brake elements--.
Claim 6, line 7, “a different brake path” has been deleted and replaced with –a different linear brake element--.
Claim 7, line 2, “two pairs of brake paths” has been deleted and replaced with –two pairs of linear brake elements--.
Claim 7, line 10, “a different brake path” has been deleted and replaced with –a different linear brake element--.
Claim 8, lines 1-2, “each of said brake paths” has been deleted and replaced with –each of said at least one linear brake elements--.
Claim 8, lines 3-4, “each of said brake paths” has been deleted and replaced with –each of said at least one linear brake elements--.
Claim 8, line 7, “each of said brake paths” has been deleted and replaced with –each of said at least one linear brake elements--.
Claim 8, line 8, “upon each brake path” has been deleted and replaced with –upon each at least one linear brake element--.
Claim 10, line 1, “whereinsaid” has been deleted and replaced with --wherein said--.
Claim 13, line 1, “of a free-falling conveyance” has been deleted and replaced with --of a free-falling conveyance comprising the safety brake of Claim 1--.
Claim 13, line 9, “conveyance continue to free-fall” has been deleted and replaced with --conveyance continues to free-fall--.
Claim 13, line 10, “a brake path” has been deleted and replaced with --a linear brake element--.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious all the limitations of independent claim 1. Particularly, the current application claims a safety brake for a conveyance in a mine shaft with at least one guide clamp assembly with a pair of clamp wedges, at least one braking assembly with inner and outer brake pads, and at least one linear brake element upon which the brake pads of the braking assembly move and contact during braking. The prior art Sasaki (US 6997287 B2) teaches a safety brake for a conveyance with a guide clamp assembly with wedges and a braking assembly that contacts a linear brake element. However, Sasaki does not teach inner and outer brake pads on the braking assembly that engage the linear brake . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654